In an action by three members of a union to recover damages alleged to have been sustained by all members of the union by reason of wrongful conspiracy to deprive them of work, plaintiffs appeal from an order granting respondents’ motion to dismiss the complaint for lack of capacity to sue and from the judgment entered in accordance therewith. Order and judgment unanimously affirmed, with $10 costs and disbursements. Ho opinion. Present — Wenzel, Acting P. J., MaeCrate, Schmidt, Beldock and Murphy, JJ.